ORDER

PER CURIAM.
Jeffrey Wayne Kemp appeals the judgment entered upon a jury verdict convicting him of two counts of first-degree statutory sodomy. We find the trial court did not abuse its discretion in excluding evidence of a text message allegedly sent by the victims’ mother. We also find that the trial court did not err in failing to intervene sua sponte during the prosecutor’s closing argument.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).